UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 96-2265



DAVID E. HARMON,

                                             Plaintiff - Appellant,

         versus


HEWLETT-PACKARD COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
94-2390-DKC)


Submitted:   August 14, 1997              Decided:   August 20, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


David E. Harmon, Appellant Pro Se. Thomas Joseph Flaherty, HUNTON
& WILLIAMS, McLean, Virginia; Michael Patrick McQuillen, MANOR
CARE, INCORPORATED, Gaithersburg, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David E. Harmon appeals the district court's order granting

summary judgment to Defendant on Harmon's claim for disability

benefits from his employer. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Harmon v.
Hewlett-Packard, Inc., No. CA-94-2390-DKC (D. Md. Aug. 5, 1996).

Additionally, Harmon urges this court to consider evidence and

issues not raised before the Claims Administrator or the district

court. Because these claims were not raised below, we decline to
hear them for the first time on appeal. See Quesinberry v. Life
Ins. Co., 987 F.2d 1017, 1025 (4th Cir. 1993) (decision to admit

evidence not before the plan administrator depends on the appli-

cable standard of review and lies in the discretion of the district
court). Therefore, we deny Harmon's pending motions to supplement

the record. We grant Michael McQuillen's motion to withdraw as

counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2